Citation Nr: 0022777	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing, or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
July 1957, and from December 1960 to August 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The Board notes that in June 2000, the veteran appeared at a 
hearing before the undersigned Member of the Board.  At that 
hearing, he raised a claim for entitlement to service 
connection for a left foot disorder, as secondary to a 
service-connected disability of the left lower extremity, or 
in the alternative, entitlement to compensation under 
38 U.S.C.A. § 1151 for a left foot disorder.  Those issues 
have not been developed, and are referred back to the RO. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected disabilities are 
productive of pain and an unsteady gait, but the veteran is 
able to ambulate short distances with the help of a cane for 
balance.

3.  The veteran is currently service-connected for the 
following disabilities:  right total knee replacement, rated 
as 30 percent disabling; injury, left knee, post operative, 
with traumatic arthritis, rated as 30 percent disabling; 
metatarsalgia, left foot, rated as 10 percent disabling; 
degenerative joint disease, thoracic spine, rated as 10 
percent disabling; bilateral hearing loss, rated as 
noncompensable; scar, left foot, removal of neuroma, rated as 
noncompensable; hemorrhoids, rated as noncompensable; and 
bronchitis, rated as noncompensable.  His current combined 
disability rating is 60 percent.  

4.  The veteran does not have blindness in both eyes, or the 
loss or loss of use of both lower extremities, one upper 
extremity, both hands, or the residuals of organic disease or 
injury which preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for specially 
adaptive housing, or a special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101, 5107 (West 1991); 38 C.F.R. 
§§ 3.350, 3.809, 3.809a, 4.63 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2000, the veteran appeared at a hearing before the 
undersigned Member of the Board.  At that hearing he 
presented additional evidence in support of his appeal, along 
with a waiver of RO jurisdiction of that evidence.  See 
38 C.F.R. § 20.1304(c).  Thus, the Board will proceed with 
appellate review.  

The veteran is claiming entitlement to a certificate of 
eligibility for specially adaptive housing, or a special home 
adaptation grant, on the basis that his service-connected 
disabilities cause him to require a cane or crutches, or some 
other appliance in order to ambulate without falling.

A review of the record reveals that in a December 1974 rating 
decision, the veteran was awarded service connection for 
injuries to the right and left knees.  In a March 1978 VA 
examination report, the veteran was diagnosed with bilateral 
arthrotomies, knees, with chondromalacia and osteoarthritis 
of each the right and left knee, moderately severe. 

In July 1997, the RO received the veteran's application for 
acquiring specially adapted housing or special home 
adaptation, VA Form 26-4555.  The RO denied that request in a 
July 1997 rating decision, based on a lack of a qualifying 
disability.  The veteran disagreed with that decision, and 
initiated this appeal.  

Service connection is presently in effect for the following 
disabilities:  right total knee replacement, rated as 30 
percent disabling; injury, left knee, post operative, with 
traumatic arthritis, rated as 30 percent disabling; 
metatarsalgia, left foot, rated as 10 percent disabling; 
degenerative joint disease, thoracic spine, rated as 10 
percent disabling; bilateral hearing loss, rated as 
noncompensable; scar, left foot, removal of neuroma, rated as 
noncompensable; hemorrhoids, rated as noncompensable; and 
bronchitis, rated as noncompensable.  His current combined 
disability rating is 60 percent.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) may be 
extended to a veteran with active military service after 
April 20, 1898, who has a permanent and total service-
connected disability due to:  (1) the loss, or loss of use, 
of both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss of loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. 
§ 3.809.  The term "preclude locomotion" means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(b)(4).

Under 38 C.F.R. § 3.809a, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
under 38 U.S.C.A. § 2101(b) may be issued to a veteran if the 
following requirements are met:  (a) the veteran is not 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 C.F.R. § 3.809 
nor had the veteran previously received assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a).  A veteran who first establishes entitlement under 
this section and who later becomes eligible for a certificate 
of eligibility under 38 C.F.R. § 3.809.  However, no 
particular type of adaptation, improvement, or structural 
alteration may be provided to a veteran more than once.  
38 C.F.R. § 3.809a(a).  The veteran is entitled to 
compensation for permanent and total disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 C.F.R. § 3.809a(b). 

Loss of use of a hand or a foot, is defined in the 
regulations pertaining to special monthly compensation 
benefits.  38 C.F.R. § 3.350(a)(2).  Specifically, loss of 
use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  Id.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 cms.) or more, will be taken 
as loss of use of the hand or foot involved.  38 C.F.R. 
§ 3.350(a)(2)(i)(a).  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent, foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2)(ii)(b), 4.63.

Reviewing the evidence of record, the Board initially notes 
that there is no dispute that the veteran has not lost any of 
his extremities.  However, the veteran has presented 
argument, along with medical evidence, that he has such an 
unsteady gait, and that he cannot ambulate without use of a 
cane, or crutches, or some other appliance.

VA outpatient treatment records reveal that in January 1998, 
the veteran was seen for complaints of pain on the bottom of 
his feet.  It was noted that he was in a wheelchair, but was 
able to walk.  A May 1998 record indicates that the veteran 
reported an inability to walk more than a half block, due to 
pain.  A June 1998 record reveals that the veteran used a 
cane to ambulate.  

In June 1998, the veteran underwent a VA examination and was 
diagnosed with osteoarthritis of the right knee with moderate 
to severe functional loss, as well as osteoarthritis of the 
left knee with moderate to severe functional loss.  The 
veteran noted that he was going to have knee replacement 
surgery.  He complained of constant pain in both knees, as 
well as weakness, some swelling, and locking all the time.  
The veteran stated that he had to use a wheelchair or cane, 
because he would fall otherwise.  The veteran wore a brace on 
both knees, and would often use a wheelchair due to pain.  He 
felt that he could not walk more than a few feet, due to 
pain, and stated that he could not walk at all without a 
cane.  Cold weather made the pain worse, and he could not 
straighten his leg.  Physical examination revealed crepitus 
in both knees, with a deformed patella in both knees.  The 
veteran could flex the right knee from zero to 130 degrees, 
and the left knee from zero to 145 degrees.  There was laxity 
in both knees.  The veteran was able to stand, and tended to 
stand without a cane, although his gait was unstable.  The 
veteran refused to walk without a cane.  

In July 1998, the veteran underwent a right total knee 
arthroplasty.  The discharge diagnosis was end-stage 
degenerative arthritis, right knee.  In May 1999, the veteran 
underwent a left total knee replacement.  The discharge 
diagnosis was degenerative joint disease, left knee.  In May 
2000, the veteran underwent surgery for left foot drop and 
heel cord tightness.

In June 2000, the veteran testified at a hearing before the 
undersigned Member of the Board.  The veteran indicated that 
he felt that the severity of his service-connected 
disabilities, particularly the disabilities of his lower 
extremities, caused him to be unable to ambulate or walk 
without the use of a cane or crutches, or some other device.  
He testified that even at night, he had to use a cane to walk 
ten feet to the bathroom.  He indicated that he needed the 
cane to steady himself.  He also testified that he could not 
get out of a chair without pushing off with his arms.  

The Board finds that in light of the pertinent evidence of 
record, summarized above, the criteria for entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, or a certificate of eligibility 
for assistance in acquiring necessary special home 
adaptations, have not been met.  Although the evidence shows 
that the veteran may have an extremely unsteady gait, and 
that he will not walk without a cane, there is nothing in the 
claims file to support a conclusion that the veteran's 
service-connected disabilities have resulted in blindness in 
both eyes, or the loss or loss of use of both lower 
extremities, one upper extremity, both hands, or the 
residuals of organic disease or injury which preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

The June 1998 VA examination report reflects that although 
the veteran was able to stand without a cane, his gait was 
unsteady and required him to use a cane.  However, there is 
no indication in the June 1998 VA examination report that the 
veteran had a permanent loss of use of one both lower 
extremities within the meaning of "loss of use" under VA 
law.  The Board has considered the veteran's argument that he 
must use a cane and has effectively lost the use of his lower 
extremities.  However, the Board still must conclude that the 
evidence does not show that he has a loss of actual remaining 
function of one or both of his legs or feet due to his 
service-connected disabilities such that he would be equally 
well served by an amputation stump at the site of election 
below either knee, with use of a suitable prosthesis.  See 38 
C.F.R. §§ 3.350(a)(2)(i), 4.63.  Additionally, the Board 
notes that while the veteran uses a cane for ambulating, 
there is no evidence that he is required to use more than one 
cane, or a wheelchair, as contemplated under 38 C.F.R. 
§ 3.809.

In summary, the clinical findings do not show that the 
veteran has met the applicable criteria at this time.  Based 
on the foregoing discussion, the claim of entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, or a certificate of eligibility 
for assistance in acquiring necessary special home 
adaptations must be denied.  The evidence on this issue is 
not in relative equipoise, and the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a certificate of eligibility for specially 
adaptive housing, or a special home adaptation grant, is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

